Exhibit 10.1

 

LOGO [g802324logo.jpg]

July 28, 2014

Mr. Michael Halstead

18 Ranney Road

Long Valley, NJ 07853

Re: Offer letter

Dear Mr. Halstead:

ITI, Inc. (the “Company”), a wholly owned subsidiary of Intra-Cellular
Therapies, Inc., is pleased to offer you the full-time position of Senior Vice
President and General Counsel. The terms of the Company’s employment offer are
as follows:

Your start date will be on or about July 29, 2014 and you will report to Sharon
Mates, Ph.D., the Company’s CEO and Chairman. The Company may change your
position, duties, and work location as it deems necessary.

As a salaried employee, your compensation will be $15,625.00 per semi-monthly
pay period, less payroll deductions and other withholdings required by law. This
semi-monthly compensation is equivalent to $375,000.00 over the course of one
year.

In addition, subject to the approval of the Intra-Cellular Therapies, Inc. board
of directors and pursuant to the terms of the Intra-Cellular Therapies, Inc.
2013 Equity Incentive Plan, you will be eligible to receive an option grant to
acquire 100,000 shares of Inter-Cellular Therapies, Inc. common stock at an
exercise price equal to the fair market value of the stock on the date of the
grant. The option will vest in equal installments on the first three
anniversaries of the option’s grant date. In the event your employment with the
Company ends before your option is fully vested, the unvested part of the option
will be forfeited. This option grant will be subject to the terms of the 2013
Equity Incentive Plan and is conditioned on your execution of a written Stock
Option Agreement governing the terms of the grant.

You will be considered an introductory employee for the first 90 days of your
employment and will be subject to Company policies concerning introductory
employees.

You will also be eligible for standard Company benefits. Your participation in
the Company’s benefit plans will be subject to the terms and conditions of each
plan. The Company may discontinue or modify any of its benefit plans at any
time, with or without notice. The Company has granted bonuses in the past based
on performance. You will eligible to participate in any bonus plan offered by
the Company for its senior executives.

As a Company employee, you will be subject to all Company policies and you will
be expected to comply with Company rules and regulations. Your offer of
employment is conditioned upon your signing a Proprietary Information,
Inventions, and Non-Disclosure Agreement.

 

Confidential

Page 1 of 2

3960 Broadway, 6th Floor, New York, New York 10032  Phone (212) 923-3344  Fax
(212) 923-3388



--------------------------------------------------------------------------------

LOGO [g802324logo.jpg]

 

The Company expects you to comply with existing obligations you may have, and
therefore you will be required in your work for the Company not to use or
disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you are to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.

You agree that you will not bring onto Company premises any property belonging
to any former employer or other person to whom you have an obligation of
confidentiality.

Your employment with the Company is “at-will.” This means that you have the
right to terminate your employment at any time and for any reason. Likewise, the
Company may terminate your employment at any time and for any reason.
Accordingly, this offer letter may not be construed or interpreted as containing
any guarantee of continued employment.

Please sign and date this letter, seal it in the enclosed envelope, and return
it to me by July 28, 2014 to confirm that you have accepted employment under the
terms described above.

We are happy to have you join our Company and we look forward to a productive
and enjoyable work relationship.

 

Sincerely,

/s/ Lawrence J. Hineline

Vice President of Finance ACCEPTED:

/s/ Michael Halstead

Signature

7/29/14

Date

 

Confidential

Page 2 of 2

3960 Broadway, 6th Floor, New York, New York 10032  Phone (212) 923-3344  Fax
(212) 923-3388